Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors Citizens Financial Services, Inc. We consent to the incorporation by reference in the Registration Statement (Form S-8 No. 333-136975) of Citizens Financial Services, Inc. of our report dated March 10, 2011, relating to our audit of the consolidated financial statements which appear in the 2010 Annual Report to Shareholders of Citizens Financial Services, Inc. which is incorporated in this Annual Report on Form 10-K of Citizens Financial Services, Inc. for the year ended December 31, 2010. /s/ S.R. Snodgrass, A.C. Wexford, PA March 10, 2011
